internal_revenue_service ------------------------------------ ------------------------------ ----------------------------------------------------------------------------------------------------- ----------------------------------------- --------------------------- number info release date oct cc psi 1-genin-138348-03 uilc dear ------------- we are answering correspondence submitted on your behalf by your representative requesting relief in order to establish as the effective taxable_year for an s_corporation_election for your firm automatic late s_corporation relief is unavailable under revproc_97_48 because the internal_revenue_service has provided information that indicates a timely tax_return form_1120s was not received for further the irs has failed to receive form_8832 an entity classification election requesting to classify your firm to as a corporation for tax purposes although we are unable to respond to your request as submitted this letter provides information relating to rectifying your situation announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the information forwarded to our office is insufficient for us to process a private_letter_ruling request the procedures for requesting a private_letter_ruling are set forth in revproc_2003_1 copy enclosed in addition taxpayers must submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement claiming that your gross_income for the last 12-month taxable_year was less than one million dollars if you decide to submit a formal request for a private_letter_ruling please follow the sample format provided in appendix b of revproc_2003_1 your request should include all required procedural statements a check for the user_fee and any documents that substantiate your intent to be classified as a corporation and treated as an s_corporation from inception please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room incidentally the irs has developed two compact discs to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these items are free and can be ordered by calling the irs also makes information available to small_business taxpayers online at www irs gov businesses small index please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2003_1
